Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7 are pending.  Claims 1-7 are currently under consideration for patentability under 37 CFR 1.104.
Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copies have been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2019 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. US2013/0324797 and further in view of Yamazaki et al. US2013/0172675.
For claim 1, 
Igarashi discloses an “endoscope system (endoscope apparatus 1 with color conversion processing embodiment as described at [0134-0151]; fig 1; [0041]) comprising: 
a light source (light source device 4) operable to irradiate a first narrowband light (NL1 with wavelength 600nm corresponding exactly to the and a second narrowband light (NL2 with wavelength 630nm corresponding exactly to the application’s 630nm narrowband light; [0078]) to a subject to be examined, the first and second narrowband light being included in an observation target wavelength band ranging from a wavelength at which an absorption coefficient takes a local maximum value to a wavelength at which the absorption coefficient takes a local minimum value in a hemoglobin absorption characteristic of a living tissue, wherein the second narrowband light yields a lower absorption coefficient and a lower scattering coefficient by a living tissue than the first narrowband light (fig 4; [0077-0078]);
an imaging sensor (CCD 2; [0042]) operable to capture an image of return light of the first narrowband light and the second narrowband light from the subject, and to generate an image signal of the image; and 
a processor comprising hardware (video processor 7, capturing image frames from the CCD for video processing), wherein the processor is configured to 
identify a first color of a first portion (NL1 spectral imaging and image processing by the video processor generates images identifying relatively thick blood vessels with a diameter of 1 to 2 mm existing in a relatively deep part 1 to 2 mm under a living mucosal epithelium [0085] as a first portion having a first color, and [0120] also describes NL1 as detecting a bleeding site of mucosa) and a second color of a second portion (a thicker blood vessel in a deeper part can be displayed by the second narrowband light NL2 as a second portion having a second color, [0086]) in accordance with a difference of an optical density with respect to hemoglobin (fig 4; [0077-0078] describes the scattering relationship as indicated by optical density) in the image signal in every frame of the image captured by the image sensor, the first portion corresponding to a bleeding area ([0120] describes NL1 as detecting a bleeding site of mucosa) within the subject, and the second portion corresponding to an area other than the bleeding area within the subject, and
correct the first color and the second color in accordance with the identified first color and the identified second color (color conversion processing section 101b; [0135] describes matrix color conversion on the image signals)”. 
Igarashi does not disclose “while maintaining a color difference between the identified first color and the identified second color in a predetermined range”.  Yamazaki teaches a color conversion process comparable to the described invention, using a multi-axis color space, detailing both hue and saturation/chroma embodiment of [0102] described in the superseding embodiment at [0073-0075], performing color correction from a red to a yellow color tone [0078].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Yamazaki into the invention of Igarashi in order to configure the endoscope system, e.g. as claimed because it allows observing the same objects in similar colors between imaging modes [0081, 0092].  Additionally, it would be obvious for a skilled artisan to not be led to decreasing the color difference since it would make distinguishing objects in the image more difficult since it would make the objects more alike in color, and therefore to maintain the color difference to keep the objects distinguishable as originally imaged.
For claim 2, modified Igarashi discloses the “endoscope system according to claim 1, wherein the processor is further configured to identify the first color of the first portion and the second color of the second portion by associating the first color and the second color with respective points in a color space ([0102])”
For claim 3, modified Igarashi discloses the “endoscope system according to claim 2, wherein the color difference is a distance in the color space (Yamazaki: [0102] describes the a color on the color space as a point within the axes defined by the hue angle and the chroma magnitude as a distance from the origin, i.e. polar coordinates.  Therefore a color shift/correction within the color space is a distance between two points in the polar coordinate color space)”.
For claim 4, modified Igarashi discloses the “endoscope system according to claim 3, wherein the processor is further configured to perform correction such that a color corresponding to a predetermined region including a red region in the color space approaches a yellow region in the color space (Yamazaki teaches a color conversion process comparable to the described invention, using a multi-axis color space, detailing both hue and saturation/chroma embodiment of [0102] described in the superseding embodiment at [0073-0075], performing color correction from a red to a yellow color tone [0078])”.
For claim 5, Igarashi discloses “the processor is further configured to perform correction such that a color corresponding to a region from green to magenta including red yellow (hue region 2A is the color from red to red-yellow; fig 4; [0078]) in the color space approaches yellow in the color space ([0078] region 2A is corrected toward the yellow axis).
Igarashi does not disclose the “endoscope system according to claim 4, wherein the color space is defined by nine reference axes that are set for a plurality of hues of magenta (Mg), blue (B), blue cyan (BCy), cyan (Cy), green (G), yellow (Ye), red yellow (RYe), red (R), and red magenta (RMg)”
For claim 6, modified Igarashi discloses the “endoscope system according to claim 5, wherein the processor is further configured to perform correction such that a color corresponding to a region from yellow to red including red yellow in the color space approaches yellow in the color space (hue region 2A includes the color red-yellow is corrected toward the yellow axis; fig 4; [0078])”.
For claim 7, modified Igarashi discloses the “endoscope system according to claim 1, wherein the processor is further configured to correct the first color of the first portion and the second color of the second portion while maintaining a hue difference between the first portion and the second portion and a saturation difference between the first portion and the second portion in predetermined ranges (Yamazaki teaches a color conversion process comparable to the described invention, using a multi-axis color space, detailing both hue and saturation/chroma embodiment of [0102] described in the superseding embodiment at [0073-0075], performing color correction from a red to a yellow color tone [0078] while maintaining the color difference in the given hue and saturation axes to keep the objects distinguishable as originally imaged)”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795  

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795